Exhibit 10.1

 

AMOS KOHN

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is dated as of November 30,
2016 and is entered into by and between Digital Power Corporation, a California
corporation (“Company”), and Amos Kohn (“Executive”) and shall be deemed
effective as of September 22, 2016 (the “Effective Date”).

 

RECITALS

 

A.     Executive is currently employed by the Company as its President and Chief
Executive Officer.

 

B.     Executive and the Company previously entered into an Employment Agreement
which expired on December 31, 2010.

  

C.     The Company and Executive desire to formally state the terms and
conditions of Executive’s employment by the Company and to provide Executive
with certain incentives and benefits upon the execution hereof and upon
termination of such employment.

 

 

D.     The Company desires to continue to employ Executive in the executive
capacity hereinafter stated, and the Executive desires to continue in the employ
of the Company in such capacity for the period and with the terms and conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and the covenants set forth in
this Agreement and for other valuable consideration, the parties hereby agree as
follows:

 

1.     Employment. Executive shall serve as President and Chief Executive
Officer of the Company. The Board shall nominate Executive for election, and use
its best efforts to secure such election, to serve (i) as a member of the
Company’s Board; (ii) as Chairman of the Board of Digital Power Limited; (iii)
as a director to entities acquired by the Company; and (iv) as a director and/or
officer to entities controlled by the Company on a case-by-case basis to be
mutually agreed to by the Company and the Executive as long as Executive serves
as the Company’s President and Chief Executive Officer during the term of
Executive’s employment hereunder. The Executive’s principal place of employment
shall be Silicon Valley/Bay Area, CA.

 

2.     Duties. The Company hereby employs Executive as President and Chief
Executive Officer, assigned with responsibilities to do and perform all
services, acts, or things necessary or advisable to manage and conduct the
business of the Company, with such responsibilities and duties to be mutually
determined by the Executive and the Board of Directors of the Company (the
"Board"), subject at all times to the policies set by the Board, and to the
consent of the Board when required by the terms of this Agreement. The Company’s
Board of Directors also shall use its best efforts to provide Executive with
primary management control and influence over the Company and subsidiaries in
which it has (or will have) significant ownership. Neither the Board nor any
other officer or representative of the Company shall assign to Executive any
duties materially inconsistent with the duties associated with the positions
described in this Section. Executive hereby accepts such employment and agrees
to devote such time and energies as appropriate to fulfill all responsibilities
to the Company. Executive shall be employed at will.

 

 

 
1

--------------------------------------------------------------------------------

 

  

3.     Term. Commencing on the Effective Date, this Agreement will be for a
24-month term and continuing thereafter for an indefinite term until a new
agreement has been entered into between the Executive and the Company.

 

4.     Compensation. In consideration for all services rendered by Executive
under this Agreement, Executive shall receive the compensation described in this
Section 4. All such compensation shall be paid subject to appropriate tax
withholding and similar deductions.

 

(a)     Salary. Executive shall be paid salary compensation as follows:

 

(i)     Annual Base Salary. Effective the Effective Date, a salary of $300,000
per annum. Provided that the Company achieves revenues in the aggregate amount
of at least $10,000,000 as determined in accordance with U.S. GAAP for the
trailing four calendar quarters, Executive’s Annual Base Salary shall increase
to $350,000 effective the first day of the subsequent calendar quarter.
Executive’s base salary, at the sole option of the Board, may increase in such
amount as the Board deems advisable. Executive’s salary shall be payable in
equal installments in accordance with the Company’s normal salary and wages
practices, but not less than 24 increments annually.

 

(ii)     Annual Performance Bonus. Executive shall be eligible for an annual
cash bonus equal to a percentage of his annual base salary based on achievement
of applicable performance goals determined by the Compensation Committee after
conferring with Executive. The target amount of Executive’s annual performance
bonus shall be 25-50% of then annual base salary. However, Executive’s annual
performance bonus may range between 75% and 200% of the annual base salary,
depending on achievement of entry, target and optimal goals, with zero to be
earned if Executive’s performance falls below entry goals. Executive’s annual
performance bonus, if payable, shall be paid no later than March 15 of the year
following the end of the applicable performance period, provided that Executive
remains employed by the Company as of such payment date.

 

(b)     Equity Participation. Executive shall be entitled to received equity
participation as follows:

 

(i)     Restricted Stock Signing Bonus: Executive shall be entitled to receive a
one-time restricted stock signing bonus equal to $200,000 of shares of common
stock based on the price of $0.65 per share which represented the high price for
a share of common stock on November 3, 2016 which was the day the Board approved
the principal terms of this Agreement. Each share of restricted stock will be
subject to repurchase by the Company at $0.001 per share. Beginning January 1,
2017, the Company’s ability to repurchase Executive’s restricted stock will
lapse on 1/8 of the number of shares of restricted stock at the end of each
calendar quarter. For example, at March 31, 2017, the Company’s right to
repurchase common stock originally valued at $25,000 will lapse.

 

(ii)     Signing Bonus Stock Option Grant. Executive acknowledges that he has
received a ten-year option to purchase 1,000,000 shares of the Company’s Common
Stock (the “Signing Bonus Stock Option”), at an exercise price of $0.65 per
share, which represented the high price for a share of common stock on November
3, 2016, the day the Board approved the grant. The Signing Bonus Stock Option
shall vest as follows:

 

 

1.

Options to purchase 500,000 shares of Common Stock shall vest upon the Effective
Date;

 

2.

Options to purchase 250,000 shares of Common Stock shall vest ratably over six
months beginning with the first month after the Effective Date; and

 

 
2

--------------------------------------------------------------------------------

 

  

 

3.

Options to purchase 250,000 shares of common stock shall vest ratably over
twelve months beginning with the first month after the Effective Date.

 

(iii)     Additional Stock Option Grant. The Executive shall be eligible to
receive additional stock option or other equity incentive grants as determine by
the Compensation Committee.

 

(iv)     Termination of Previously Granted Stock Options. Upon the execution of
this Agreement, Executive shall forgo and terminate any rights and claims to
options to purchase 235,000 shares of common stock previously granted to
Executive pursuant to the Company’s 2002 Incentive Share Option Plan and 300,000
shares of common stock previously granted pursuant to Executive to the Company’s
2012 Incentive Share Option Plan.

 

(c)     General Benefit Plans. During employment hereunder, Executive shall be
entitled to receive those benefits which are routinely made available to all
other Company employees, including participation in any profit sharing plan,
retirement plan, Company-provided life insurance, or similar benefit plans
maintained or sponsored by the Company.

 

(d)     Car Expense Reimbursement. Executive will be entitled to a car expense
reimbursement up to $1,500 per month for car business expenses as determined in
accordance with the Company’s policy.

 

(e)     Expense Reimbursement. The Company shall promptly reimburse Executive
for all reasonable expenses necessarily incurred during conduct of Company
business, and for which adequate documentation is presented, but in no event
later than December 31 of the year following the year in which the expense was
incurred. Furthermore, if any reimbursements or in-kind benefits provided by the
Company pursuant to this Agreement would constitute deferred compensation for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), such reimbursements or in-kind benefits shall be subject to the
following rules: (i) the amounts to be reimbursed, or the in-kind benefits to be
provided, shall be determined pursuant to the terms of the applicable benefit
plan, policy or agreement and shall be limited to Executive’s lifetime and the
lifetime of Executive’s eligible dependents; (ii) the amounts eligible for
reimbursement, or the in-kind benefits provided, during any calendar year may
not affect the expenses eligible for reimbursement, or the in-kind benefits
provided, in any other calendar year; (iii) any reimbursement of an eligible
expense shall be made on or before the earlier of (A) the last day of the
calendar month following the calendar month in which the expense report and any
required documentation were submitted or (B) the last day of the calendar year
following the calendar year in which the expense was incurred; and (iv)
Executive’s right to an in-kind benefit or reimbursement is not subject to
liquidation or exchange for cash or another benefit.

 

(f)     Paid Time Off. Executive shall be entitled to one month of paid time off
per annum, with a maximum accrual of four months, in accordance with the
Company’s policies.   Subject to the four month maximum accrual, upon
termination of employment, Executive shall be paid all earned, unused paid time
off based on the Executive’s then monthly salary in effect as of the date of
termination for each month of paid time off earn plus a portion for paid time
off of less than one month, if any, equal to the product of the (i) quotation of
the number calendar days to the date of termination divided 30 times (ii) the
Executive’s then monthly salary. For purposes of calculation of paid time off,
each month shall consist of 30 days. Executive shall inform the Company of the
amount of PTO earned prior to Effective Date, subject to verification by the
Board, if requested.

 

 

 
3

--------------------------------------------------------------------------------

 

  

5.     Termination. Executive’s employment may be terminated as follows with the
following effects:

 

(a)     Death. Executive’s employment shall terminate immediately upon the
Executive’s death, in which event the Company’s only obligations hereunder shall
be to pay all compensation and expense reimbursements owing for services
rendered and reasonable business expenses incurred by the Executive prior to the
date of his death. If Executive’s employment ceases as a result of death, then
Employer’s right to repurchase Executive’s Restricted Stock shall cease and
unvested Stock Options to purchase Common Stock held by Executive as of the date
of Executive’s death shall immediately terminate and become unexercisable and
all vested Stock Options held by Executive as of the date of Executive’s death
shall remain exercisable until the one year anniversary of the date of cessation
of service.

 

(b)     Disability. In the event the Executive is disabled from performing his
assigned duties under this Agreement due to illness or injury for a period in
excess of sixty (60) consecutive days or a period or periods of more than one
hundred and twenty (120) days in the aggregate in any twelve month period, the
Board, in its sole discretion, may terminate Executive’s employment immediately
upon written notice to Executive, in which event the Company’s only obligations
hereunder shall be to pay all compensation and expense reimbursements owing for
services rendered and reasonable business expenses incurred by the Executive
prior to the effective date of termination. If Executive’s employment ceases as
a result of disability, then Employer’s right to repurchase Executive’s
Restricted Stock shall cease and all unvested Stock Options to purchase Common
Stock held by Executive on the date of Executive’s termination shall immediately
terminate and become unexercisable and all vested Stock Options held by
Executive on the date of Executive’s termination shall remain exercisable until
the one year anniversary of the date of cessation of service.

 

(c)     For Cause. The Company may terminate Executive’s employment for “Cause”
immediately upon written notice from the Board to Executive. For purposes of
this Agreement, “Cause” means the occurrence of any one or more of the
following:: (i) Executive’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; (ii) Executive committed an act of material
dishonesty in connection with his responsibilities as an employee; (iii)
Executive’s repeated failure, in the reasonable judgment of the Board, to
substantially perform his assigned duties or responsibilities as set forth in
Section 2 as an employee as lawfully directed or assigned by the Board (other
than a failure resulting from Executive’s Disability) after written notice
thereof to Executive from the Board describing in reasonable detail the factual
basis of Executive’s failure to perform such duties or responsibilities and
Executive’s having had the opportunity to address the Board, with counsel,
regarding such alleged failures and Executive’s failure to remedy said
non-performance to the Company’s satisfaction within 60 days of receiving
written notice; (iv) Executive’s conviction of, or a plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any State; (v)
Executive has engaged in gross misconduct and such misconduct is materially and
demonstrably injurious to the Company; (vi) Executive failed to comply with the
material terms of any written Company policy or rule that is generally
applicable to all employees or all officers of the Company including, but not
limited to, policies concerning insider trading or sexual harassment, or the
Company’s code of conduct, that Executive knows or reasonably should know could
reasonably be expected to result in a material adverse effect on the Company; or
(vii) Executive’s failure to cooperate, if requested by the Board, with any
investigation or inquiry into his or the Company’s business practices, whether
internal or external, including, but not limited to Executive’s refusal to be
deposed or to provide testimony at any trial or inquiry. The cessation of
Executive’s employment shall not be deemed to be for Cause unless and until
Executive is sent a written notice of the ground for the termination for “Cause”
by the Company finding that, in the good faith opinion of the Company, Executive
is guilty of the conduct described above, and specifying the particulars thereof
in detail. If the Company does not deliver to Executive a notice of termination
within ninety (90) days after the later of the date the Company has knowledge
that an event constituting Cause has occurred and, where applicable, the date
the Company has knowledge of the materiality of the injury to the Company, the
event will no longer constitute Cause.

 

 

 
4

--------------------------------------------------------------------------------

 

  

In the event Executive’s employment is terminated for Cause, the Company shall
have no further obligations to Executive other than to pay all compensation and
expense reimbursements owing for services rendered and reasonable business
expenses incurred by Executive prior to the effective date of such termination.
If Executive’s employment ceases as a result of a termination for Cause, then
all Stock Options (unvested and vested) to purchase Common Stock held by
Executive on the date of his termination shall immediately terminate.

 

(d)     Termination Without Cause; Resignation with Good Reason.

 

(i)     Termination Without Cause; Resignation with Good Reason. In the event
that Executive’s employment is terminated by the Company without Cause, or if
Executive resigns for Good Reason, Executive shall be entitled to the following
severance benefits: (A) all annual salary earned prior to the termination date,
any earned but unpaid portion of Executive’s annual performance bonus for the
year preceding the year in which such termination occurs and any earned but
unpaid paid time off; (B) an amount equal to 100% of Executive’s then in effect
annual base salary plus an additional 1/12th of Executive’s annual base salary
for each year of employment with the Company prior to termination, the sum of
which will be paid in four equal payments with each payment to be paid at the
end of each three months. For purposes of this clause, Executive shall be given
credit for his service commencing from June 9, 2008. By way of example only, if
Executive is terminated without Cause on June 9, 2017, Executive would receive
one year of annual base salary plus an additional 9 months of severance for his
9 years of service; (C) an amount equal to the average of Executive’s two prior
years’ annual bonuses (with such average not to exceed 50% of the Executive’s
Annual Base Salary in effect at the time of termination) prorated for the
portion of the year that executive was employed, payable in three equal payments
with each payment to be paid at the end of each three months. By way of example
only, if the total of Executive’s annual bonuses for the preceding two years
equals $150,000 and Executive is terminated on December 31, Executive shall
receive a payment of $75,000; (D) accelerated vesting of all outstanding
unvested stock options and other equity arrangements subject to vesting and held
by Executive through the termination date and Employer’s right to repurchase
Executive’s Restricted Stock shall cease. All vested Stock Options and other
equity arrangements shall be exercisable for a period of 18 months following
Executive’s termination date regardless of the terms of the option plan or
option agreement; and (E) to the extent required by COBRA only, continuation of
group health benefits pursuant to the Company's standard programs or in effect
at the termination date at Company expense, for a period of not less than 18
months or until Executive obtains group health insurance with another employer,
whichever occurs first.

 

(ii)     Termination Without Cause; Resignation with Good Reason In Context of a
Change of Control. If Executive is terminated without Cause, or resigns for Good
Reason, within 12 months of a Change of Control, Executive shall be entitled to
receive the following: (A) payment in a lump sum of Executive's annual base
salary for 24 months and any accrued, unused paid time-off; (B) accelerated
vesting of all outstanding unvested stock options and other equity arrangements
subject to vesting and held by Executive through the date of termination without
cause or resignation with Good Reason and Employer’s right to repurchase
Executive’s Restricted Stock shall cease. All vested Stock Options and other
equity arrangements shall be exercisable for a period of 24 months following the
termination date regardless of the terms of the Stock Option agreement; and (C)
to the extent required by COBRA only, continuation of group health benefits
pursuant to the Company's standard programs or in effect at the termination date
at Company expense, for a period of not less than 18 months or until Executive
obtains group health insurance with another employer, whichever occurs first.

 

 

 
5

--------------------------------------------------------------------------------

 

  

(e)     Release and Waiver. As a condition to receiving the benefits specified
in Section 5(d) of this Agreement, Executive must deliver to the Company a
waiver and release of claims in the form attached hereto as Exhibit A (the
“Release and Waiver”) within the time frame set forth therein, but in no event
later than sixty (60) days following the Executive’s termination date, and any
applicable revocation period must expire during the 60-day period following
Executive’s termination as described in Section 5(d) without Executive revoking
such release.

  

(f)     Voluntary Termination by Executive. Executive may terminate his
employment hereunder at any time, whether with or without cause, effective sixty
(60) days after delivery of written notice of such termination to the Company,
except for Executive’s Emergency Need. “Emergency Need”, as used in this
Section, is defined to be the advent of illness or related health issues in
Executive or his immediate family which a medical doctor would conclude poses a
mortal health risk to that person. The Company shall have the option, in its
sole discretion, to specify an earlier termination date than that provided by
Executive in the written notice. Upon voluntary termination pursuant to this
Section, the Company shall have no further obligations to Executive other than
to pay all compensation and expense reimbursements owing for services rendered
and reasonable business expenses incurred by Executive prior to effective date
of termination as determined by the Company. If Executive voluntarily terminates
Executive’s employment, then all unvested stock options to purchase Common Stock
of the Company held by Executive as of the date of Executive’s termination shall
immediately terminate and become unexercisable and all vested options held by
Executive as of the date of Executive’s termination shall remain exercisable for
six (6) months from the date of the voluntary termination.

 

(g)     Resignation as a Director. In the event of any termination of employment
pursuant to this Agreement, Executive shall be deemed to have resigned
voluntarily from the Board and any Committee of the Board, and of the board of
directors (and any committee thereof) of all subsidiaries and affiliates of the
Company, upon the effective date of termination or such earlier date as may be
agreed in writing between the Company and Executive, and Executive’s signature
on this Agreement shall, without the need to any further action, constitute
Executive’s resignation from such boards of directors in such circumstance.

 

(h)     Returning Company Documents. In the event of any termination of
Executive’s employment hereunder, Executive shall, prior to or on such
termination deliver to the Company (and will not maintain possession of or
deliver to anyone else) any and all devices, records, data, data bases software,
software documentation, laboratory notebooks, notes, reports, proposals, lists,
customer lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any of
the above aforementioned items belonging to the Company, its successors or
assigns.

 

(i)     Change of Control. “Change of Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)     any Exchange Act Person (as defined below) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction. Notwithstanding the foregoing, a Change of Control shall
not be deemed to occur (A) on account of the acquisition of securities of the
Company by an investor, any affiliate thereof or any other Exchange Act Person
from the Company in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities or (B) solely because the level of beneficial ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change of Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the beneficial owner of any additional voting securities that,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding voting securities beneficially owned by the
Subject Person over the designated percentage threshold, then a Change of
Control shall be deemed to occur (for purposes of this Section 5(i), “Exchange
Act Person” means any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)), except that “Exchange Act Person” shall not include (A) the
Company or any subsidiary of the Company, (B) any employee benefit plan of the
Company or any subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, (D) an entity, such as a holding
company, beneficially owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their beneficial ownership of
stock of the Company; (E) any natural person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of the date of
this Agreement, is the beneficial owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company’s then outstanding securities); (F) Avalanche International
Corporate and its affiliates; or (G) Philou Ventures, LLC and its affiliates.

 

 

 
6

--------------------------------------------------------------------------------

 

  

(ii)     there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not beneficially own,
directly or indirectly, either (A) outstanding voting securities representing
more than fifty percent (50%) of the combined outstanding voting power of the
surviving entity in such merger, consolidation or similar transaction or (B)
more than fifty percent (50%) of the combined outstanding voting power of the
parent of the surviving entity in such merger, consolidation or similar
transaction, in each case in substantially the same proportions relative to each
other as their beneficial ownership of the outstanding voting securities of the
Company immediately prior to such transaction excluding any transaction with
Avalanche International Corporate and its affiliates or Philou Ventures, LLC and
its affiliates.

 

(iii)     the stockholders of the Company approve or the Board approves a plan
of complete dissolution or liquidation of the Company, or a complete dissolution
or liquidation of the Company shall otherwise occur, except for a liquidation
into a parent corporation;

 

(vi)     there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are beneficially owned
by stockholders of the Company in substantially the same proportions relative to
each other as their beneficial ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition
or other than a transaction involving Avalanche International Corporate and its
affiliates or Philou Ventures, LLC and its affiliates; or

 

(v)     individuals who, on the date of this Agreement, are members of the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the members of the Board; (provided, however, that if the appointment or
election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of the Plan, be considered as a
member of the Incumbent Board).

 

 

 
7

--------------------------------------------------------------------------------

 

 

(j)     Good Reason. “Good Reason” means a termination of Executive’s employment
by Executive within 30 days of the Company’s failure to cure, in accordance with
the procedures set forth below, any of the following events:

 

(i) a reduction in any of Executive’s cash compensation rights hereunder (that
is, Annual Base Salary and Annual Performance Bonus), it being understood that
the failure of Executive to receive an actual performance bonus for any fiscal
year equal to or greater than the target bonus opportunity ascribed to such
bonus award is not a reduction in such compensation rights;

 

(ii) the failure to nominate Executive as a member of the Board or the removal
of him by the Company from the position of Chief Executive Officer;

 

(iii) the removal of Executive from the position of President of the Company
other than in connection with the appointment of another person who is
acceptable to Executive to serve as President of the Company;

 

(iv) a material reduction in Executive’s duties and responsibilities as in
effect immediately prior to such reduction (other than in connection with the
appointment of a person other than Executive to serve as President of the
Company);

 

(v) the assignment to Executive of duties that are materially inconsistent with
his position or duties or that materially impair Executive’s ability to function
as Chief Executive Officer of the Company and any other position in which he is
then serving;

 

(vi) the relocation of Executive’s principal office to a location that is more
than 25 miles from Fremont, California; or

 

(vii) a material breach of any material provision of this Agreement by the
Company.

 

Notwithstanding the foregoing, a termination shall not be treated as Good Reason
(A) if Executive shall have consented in writing to the occurrence of the event
giving rise to the claim of Termination for Good Reason, (B) if the Board
removes Executive from the position of President to appoint as President a
person who Executive recommends or otherwise agrees to be acceptable, or (C)
unless Executive shall have delivered a written notice to the Board within three
months of his having actual knowledge of the occurrence of one of such events
stating that he intends to terminate his employment for Good Reason and
specifying the factual basis for such termination, and such event, if capable of
being cured, shall not have been cured within 30 days of the receipt of such
notice.

 

6.     Application of Internal Revenue Code Section 409A.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
payment or reimbursement, or the provision of any benefit under this Agreement
that is paid or provided upon Executive’s “separation from service” with the
Company within the meaning of Code Section 409A(a)(2)(A)(i) would constitute a
“deferral of compensation” under Code Section 409A and Executive is a “specified
employee” (as determined pursuant to procedures adopted by the Company in
compliance with Code Section 409A) on the date of Executive’s “separation from
service” with the Company within the meaning of Code Section 409A(a)(2)(A)(i),
Executive will receive payment or reimbursement of such amounts or the provision
of such benefits upon the earlier of (i) the first day of the seventh month
following the date of Executive’s “separation from service” with the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Code or (ii) Executive’s
death.

 

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     To the extent applicable, it is intended that this Agreement comply with
the provisions of Code Section 409A, so that the income inclusion provisions of
Code Section 409A(a)(1) do not apply to Executive. This Agreement shall be
administered in a manner consistent with this intent. Reference to Code Section
409A is to Section 409A of the Internal Revenue Code of 1986, as amended, and
will also include any regulations or any other formal guidance promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service.

 

7.     Code Section 280G. If any payment or benefit Executive would receive
pursuant to a termination from the Company or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Code Section 280G, and
(ii) but for this sentence, be subject to the excise tax imposed by Code Section
4999 (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Payment are paid to Executive, which of the following two
amounts would maximize Executive’s after-tax proceeds: (i) payment in full of
the entire amount of the Payment (a “Full Payment”), or (ii) payment of only a
part of the Payment so that Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”), whichever amount
results in Executive’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. For purposes of determining whether to make a Full
Payment or a Reduced Payment, the Company shall cause to be taken into account
all applicable federal, state and local income and employment taxes and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes). If a Reduced Payment is made, (i) the
Payment shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order: reduction of cash payments,
cancellation of accelerated vesting of stock awards, and reduction of other
benefits. In the event that acceleration of compensation from Executive’s equity
awards is to be reduced, such acceleration of vesting shall be canceled in the
reverse order of the date of grant unless Executive elects in writing a
different order for cancellation.

 

The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the
termination shall make all determinations required to be made under this Section
8. If the independent registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the termination, the Company shall appoint a different nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder. The independent registered public accounting
firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or at such other time as requested by the Company. If the
independent registered public accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

 

8.     Conflict of Interest. During the Employment Period, Executive shall
devote such time and energies as appropriate to fulfill all responsibilities to
the Company in the capacity set forth in Section 2. Executive may engage in
civic and not-for-profit activities, and serve on the board of directors or
serve as a consultant to non-competitive private or public companies; provided,
in each case that such activities do not materially interfere with the
performance of Executive’s duties to the Company. Executive shall not engage in
any outside business activity which involves actual or potential competition
with the business of the Company, except with the written consent of the Board.

 

 

 
9

--------------------------------------------------------------------------------

 

 

9.     Executive Benefit Plans. All of the Executive benefit plans referred to
or contemplated by this Agreement shall be governed solely by the terms of the
underlying plan documents, if any, and applicable law. Nothing in this Agreement
shall impair the Company’s right to amend, modify, replace, and terminate any
and all such plans in its sole discretion as provided by law. This Agreement is
for the sole benefit of Executive and the Company, and is not intended to create
an Executive benefit plan or to modify existing terms of existing plans.

 

10.     Indemnification. Executive shall be indemnified by the Company as
provided in Company’s by-laws and Certificate of Incorporation, and pursuant to
applicable law. Executive and the Company are also parties to an indemnification
agreement effective as of May 3, 2016, which shall continue in full force and
effect in accordance with its terms.

 

11.     Non-Solicitation. To the fullest extent permissible under applicable
law, Executive agrees that both during the term of this Agreement and for a
period of two (2) years following termination of this Agreement, Executive shall
not take any action to induce employees or independent contractors of the
Company to sever their relationship with the Company and accept an employment or
an independent contractor relationship with any other business.

 

12.     Trade Secrets. Executive acknowledges that the Company and its
subsidiaries have gone to great time and expense to acquire or develop customers
and to acquire or develop procedures and processes for development of products
and services and the sales of products and services. Such procedures and
processes in addition to various other types of proprietary information are
included as part of the confidential information described in the Company’s
Nondisclosure, Assignment and Non-Solicitation Agreement or similar
confidentiality agreement used by the Company attached hereto as Exhibit B
(“Proprietary Information Agreement”). Employee acknowledges that Employee
continues to be bound by the terms of the Proprietary Information Agreement.
Nothing in this Agreement alters the obligations of Employee under the
Proprietary Information Agreement.

 

13     Assignment. This Agreement may not be assigned by Executive. This
Agreement shall bind and inure to the benefit of the Company’s successors and
assigns, as well as Executive’s heirs, executors, administrators, and legal
representatives. The Company shall obtain from any successor, before the
succession takes place, an agreement to assume the obligations and perform all
of the terms and conditions of this Agreement.

 

14.     Notices. All notices required by this Agreement may be delivered by
first class mail at the following addresses:

 

To Company:

Digital Power Corporation

48430 Lakeview Blvd.

Fremont, CA 94538

Attention: Chief Financial Officer

 

 

 
10

--------------------------------------------------------------------------------

 

  

To Executive:

Amos Kohn

_________________________

_________________________

 

15.     Amendment. This Agreement may be modified only by written agreement
signed by both the Company and Executive.

 

16.     Choice of Law; Arbitration. This Agreement shall be governed by the laws
of the State of California without regard to choice of law principles. To
provide a mechanism for rapid and economical dispute resolution, Executive and
the Company agree that any and all disputes, claims, or causes of action, in law
or in equity, arising from or relating to this Agreement (including the Release
and Waiver) and its enforcement, performance, breach or interpretation, will be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration before a single arbitrator held in San Jose, California
and conducted by the American Arbitration Association (“AAA”), under its
then-existing rules and procedures. The parties shall be entitled to conduct
adequate discovery, and they may obtain all remedies available to the parties as
if the matter had been tried in court. The arbitrator shall issue a written
decision which specifies the findings of fact and conclusions of law on which
the arbitrator’s decision is based. Judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof. Unless a
different allocation is required by law, the parties shall each pay one-half of
all fees and costs of the arbitration. Punitive damages shall not be awarded.
Unless otherwise required by law, the arbitrator will award reasonable expenses
(including reimbursement of the assigned arbitration costs) to the prevailing
party. Nothing in this Section or in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in a court of
competent jurisdiction to prevent irreparable harm pending the conclusion of any
such arbitration. Notwithstanding the above, both Executive and the Company
retain the right to seek or obtain, and shall not be prohibited, limited or in
any other way restricted from seeking or obtaining, equitable relief from a
court having jurisdiction over the parties in order to enforce the
nonsolicitation and noncompetition provisions of this Agreement or any disputes
or claims relating to or arising out of the misuse or misappropriation of the
Company’s intellectual property.

 

17.     Partial Invalidity. In the event any provision of this Agreement is void
or unenforceable, the remaining provisions shall continue in full force and
effect.

 

18.     Waiver. No waiver of any breach of this Agreement shall constitute a
waiver of any subsequent breach.

 

19.     Complete Agreement. As of the Effective Date, this Agreement, together
with the Stock Option agreements and equity incentive plans governing the Stock
Options, if any, constitutes the entire agreement between the parties in
connection with the subject matter hereof and supersedes any and all prior or
contemporaneous oral and written agreements or understandings between the
parties.

 

20.     Headings. Headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.

 

21.     Miscellaneous. Executive acknowledges full understanding of the matters
set forth herein and the obligations undertaken upon the execution hereof.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 
11

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this EXECUTIVE EMPLOYMENT
AGREEMENT as of the date first written above.

 

DIGITAL POWER CORPORATION

 

By: /s/ Robert Smith          

Name:   Robert Smith

Title:     Director

 

EXECUTIVE:

 

By: /s/ Amos Kohn          

Name:   Amos Kohn

 

 

 

12